In a proceeding pursuant to article 6 of the Family Court Act, inter alia, to declare a certain child to be permanently neglected, the father of the child appeals from an order of the Family Court, Kings County, dated June 26, 1975, which, after a hearing, determined that the child was permanently neglected, permanently terminated the father’s custody and awarded custody to petitioner, with a direction that all necessary steps be taken to effectuate the adoption of the child by his foster parents. Order affirmed, without costs or disbursements. A review of the minutes of the hearing, which had been held on several dates, indicates that petitioner presented sufficient evidence to establish that the father failed, for a period of more than one year after the date that his son came into petitioner’s care, to plan for the future of the child, although he was physically and financially able to do so (see Matter of Clear, 65 Misc 2d 323; Matter of Stephen B., 60 Misc 2d 662).' The requirements of article 6 of the Family Court Act were met and the intent and purpose of the statute has been satisfied (see Matter of Anthony L. CC, 48 AD2d 415, 418). Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.